Motion for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “Was the order of the Appellate Division reversing the order of Special Term and granting the application for a vacatur of the warrant of attachment, *816properly made 1 ” That branch of the motion seeking a stay granted to the extent of staying the order of vacatur until 10 days after entry of the order herein. Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.